DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent-eligible subject matter. 
	Based upon consideration of all the relevant factors with respect to the claim(s) as a whole, they are do not amount to significantly more than an abstract idea (i.e., a judicial exception).  
In claim 1 the recitations of “co-register the intravascular…image data; generate, based on the coregistered intravascular data….interest of the vessel; output to a display….a graphical representation of the vessel….of the coregistered intravascular data…of the recommendation…of interest”, constitute abstract ideas since they merely exploit mathematical computations or are simply manipulation or reorganization of data, which is consistent with the abstract ideas identified in the FR notice on at least p. 74622 in the second column under the heading Identify the Judicial Exception Recited in the Claim, which includes mathematical formulas and exploiting of calculations, with respect to footnote 12. See also the note at the bottom of the third column of p. 74626. Such a claim limitation in addition invokes a similar fact pattern to Elec. Power Grp., LLC v. Alstom S.A., No. 2015-1778, (Fed. Cir. Aug. 1, 2016), where the court stated that “The focus of the asserted claims, as illustrated by claim 12 above, is on collecting information, analyzing it, and displaying certain results of the collection and analysis.”  Additionally, the court stated in Electric Power that “Information as such is an intangible. Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category.”
Furthermore, the step of receive, from the extravascular imaging system, extravascular image data and…..intravascular image data, do not amount to significantly more than the abstract ideas identified because the step of receiving images is simply data gathering which is extra- solution activity as defined in MPEP 2106. Furthermore, the Court explained in PerkinElmer, 496 F.App’x at 72, “physical data-gathering steps, which may cover patent-eligible subject matter [but which merely derive data for use in the algorithm], are insufficient to make claims reciting abstract ideas patent-eligible applications of the ineligible concepts.”  Additionally, it is noted that the Court stated within PerkinElmer that even though “The claims do not require that an ultrasound be taken, only that data from previous ultrasounds be assessed. Even if required as part of the claimed processes, the data-gathering steps are conventional and obvious extra-solution activity that cannot save the claims.”

	Regarding the standard of establishing "significantly more" than the abstract  ideas noted, specifically a processor, or guidewire or display are merely generically link a well-known element to a particular technological field, which is not significantly more than the abstract ideas. It appears that the steps performed by such a computing device are capable of being performed on a generic computer as receiving data and manipulating data or otherwise transforming data are generic computer functions. Setting forth that generic, unspecified computer or computer component adds nothing of substance to the underlying abstract ideas. For these reasons, the claims considered in their entirety do not amount to significantly more than a judicial exception. This is referenced in the FR notice under the heading 1. "Significantly More" at the third bullet point in col. 3 on p. 74624.
	The correspondent dependent claims either are directed to an abstract idea alone or are directed to an abstract idea in combination with an element which does not add “significantly more” to the abstract idea.
	

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Redel et al. (US 2007/0123771, hereinafter Redel) in view of Avanish et al. (US 2004/0122709) in view of Huennekens et al. (US 2006/0241465, hereinafter Huennekens).

	With respect to claims 1,  Redel discloses a three-dimensional co-registration between intravascular and angiographic data (title). Redel specifically discloses that angiographic images are acquired (para. 0015) and that a 3D reconstruction volume using the angiographic images is created (para. 0016).  Redel discloses that the procedure then acquires x-ray projections using a pullback method and further acquiring intravascular images. (see para. 0017, "The procedure then involves determining…the start point P1...and then acquiring two x-ray projections").  Such intravascular images can be IVUS or OCT (see para. 0021).  Redel specifically disclose that these IVUS or OCT images will provide the doctor morphological information that is complementary to the information about the anatomy acquired from the angiographic x-ray images (see para. 0021).  The IVUS or OCT imaging procedure disclosed by Redel is the "diagnostic procedure" as claimed (see claim 5 for example in which the diagnostic procedure is IVUS or OCT procedure). The process disclose by Redel is supported by a computer system (see para. 0024) and further display in a monitor 200 and further an user can use a pointing device 210 to interact with the images (para. 0020).
	However, Redel fails to explicitly teach generating a recommendation to further obtain intravascular image.
	Avanish, in the same field of endeavor, in the subject of computed aided diagnostic (CAD) system discloses further recommending acquiring image data based upon the results of the enhanced processing (see para. 0079, 0084).
	Therefore, it would have been obvious to one skilled in the art to modify Redel to have a recommendation of imaging of a second modality of intravascular (i.e. OCT for example) because doing so will allow to further diagnose the subject in view an integrated model that provides for enhance patient care.

	Although Redel specifically discloses that the pullback catheter can acquire information of the vessel using the catheter tip (see para. 0021), Redel fails to specifically co-registering the obtained physiological measurements with the obtained image data (i.e. the angiographic data) with the corresponding portions of the vessel of the patient.

	Huennekens discloses a vascular image co-registration (title). Huennekens discloses that angiographic images are acquired (see para. 0037).  Huennekens further discloses that the diagnostic probe is equipped with a sensor in which blood flow, velocity and pressure information can be acquired (see para. 0040, “see hemodynamic data”).  Such hemodynamic data can be co-registered with the radiological images (i.e. the angiographic images) to facilitate precise treatment of diseased vessels (see para 0040 “Co-registration of hemodynamic and radiological images facilitates precise treatment of diseased vessels.”).    
			
It would have been obvious to one ordinary skilled in the art at the time of the invention to obtain angiographic images, as disclosed by Redel, and then obtain physiological measurements of the vessel of the patient and co-register the angiographic data with the physiological data, as disclosed by Huennekens in order to facilitate precise treatment of diseased vessels (see Huennekens, para. 0040).  It would have been further obvious to further determine an IVUS or OCT procedure based on such a registration between the angiographic data and physiological data because the co-registration with the physiological data, as mentioned, will facilitate precise treatment of diseased vessels and the IVUS or OCT procedure will further serve to provide to the doctor morphological information about a lesion and the vessel wall that is complementary to the information about the anatomy acquired from the x-ray projections XR (see Redel para. 0021).
 
With respect to claims 4-5 Huennekens discloses the obtained data can be pressure measurements using a pressure sensor (see para. 0040), and presure ration across the vessel (see 0070, 0083)

With respect to claims 3, Redel specifically disclose to further obtain IVUS or OCT images that will provide the doctor morphological information that is complementary to the information about the anatomy acquired from the angiographic x-ray images (see para. 0021).

With respect claim 4, Huennekens discloses color coding the obtained parameters (see para. 0055).

With respect to claim 8, Avanish disclose having calcification information being part of the CAD analysis (see para. 0439)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782. The examiner can normally be reached Monday-Friday 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793